Title: To Benjamin Franklin from William Carmichael, 30 October 1778
From: Carmichael, William
To: Franklin, Benjamin



Sir
Philadelphia, October 30th 1778
The return of the Marquis de la Fayette gives me an opportunity which I seize with pleasure of renewing my assurances of respect and Gratitude to you. I have thro the course of the Summer taken the liberty of transmitting you such accounts of our internal Situation as might contribute to your information, tho’ by no means to your satisfaction. The Marquis will fill up the out Lines which I but faintly sketch, for it is not only the knowledge of arms which he has endeavoured to acquire here, but that of Men. Altho’ he has been in a good scool, I am afraid there are many of the Capital figures, which a good Painter would not chuse to copy. I have had the misfortune of being obliged to view them too near During some months past and I cannot say my enthusiasm has increased by the circumstance. Under the hands of Mr. A. Lee There might arise many admirable Caricatures. I never conceived that it was possible, that a body of men, some of whom are certainly men of Abilities and many of them honest could have met together to so little purpose.
Their Finances, their foreign affairs their Internal Police are much in the same situation I found them on my arrival at york Town, Except that a letter of Credence [and] some instructions are made out for you as Minister at the Court of Versailles, of which the Marquis is bearer.
No one but Himself has known how to reconcile the clashing parties of this Continent to his own views, by this you may judge not only of his amiable character but of his discretion. The resolves of Congress Letters &c. in his favor will show you their sense of his merit and I do assure you that the Sentiments of the people at Large and of the Army are the Same. These public testimonies being extremely agreable to him, I hope you will pardon the Liberty I take as his freind, of hinting to you, what a satisfaction it will be to his Noble Family that the Ministry should be acquainted by you rather than any one Else of the opinion entertained of Him here. For which reason, May it not be proper to put the resolves letters &c. into the hands of the Ministry instantly on the receipt of them and before the Marquis makes his appearance at Versailles.
I am sure all the consequence he can derive from the influence of his Family or from his own merit will be exerted for our Interest because he thinks them blended with those of his Nation, and I know that Personally he ardently desires to cultivate your freindship and to merit your Esteem. He will inform you of the Parties in our Congress and in our Army, Parties which at another time might have been fatal and are now dangerous. There are seeds of great Evils scattered abroad, and I am much afraid that there [are] some among us who would ape Cromwell, if they can disgust our fairfax so much as to make him seek retirement and to effect this no Endeavors are wanting of those, who are his yours and the Enemies of every one who are obstacles to the gratification of their Private Ambition.
You will find there are Wotherburnes in France as well as in England and Philippics, where if the Execution doth not answer the Intention tis not the fault of the Writers. I beg you to make the proper compliments of remembrance to Dr. Bancroft and your Grandson and that these Gentlemen would mention me to such of my Old Acquaintance as do me the honor not to forget me. I am with much truth and respect Your Excellencys Most Obliged and Most Humble Servant
Wm. Carmichael



P.S. I find that it will be agreable to the Marquis that his own Cutler should be imployed to make the Sword presented Him by Congress. As proper devices are directed in the execution of the Workmanship, perhaps allusions to the scenes of actions in which he most distinguished Himself might be suitable. The most remarkable were Brandewine where he was wounded Glocester where he drove Ld. Cornwallis, Barren Hill from whence he effected a retreat altho nearly surrounded by the whole British Army & the Schuyllkill in his rear, Monmouth & Rhode Island from whence he imbarked in the last boat. The Address of his Cutler is Leger Fourbissier Derriere L’Opera à Paris

 
Endorsed: Mr Carmichael Oct. 30. 78 State of Congress
